Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 14 recite “wherein the sensor comprises one of a motion detector, a smoke detector, a carbon monoxide . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb (US 20140261007 A1), hereinafter Golomb, in view of Jenkins (US 20160051078 A1), hereinafter Jenkins, and further in view of Harvey (US 20060164253 A1), hereinafter Harvey.

Regarding claims 1 and 3, Golomb discloses a method for operational control of a burner, the method comprising: 
receiving a monitoring signal from a sensor, wherein the monitoring signal indicates at least a smoke level (“a smoke detector 100” paragraph [0066]); 
retrieving a predetermined threshold from a database, wherein the predetermined threshold indicates at least a threshold smoke level (“a predetermined level of smoke” paragraph [0066] and “the central control unit including a microprocessor, logic circuits and memory” paragraph [0026]. Memory is a type of database); 
determining whether a parameter of the monitoring signal exceeds the predetermined threshold, based on the device status indication and the determination that the parameter exceeds the predetermined threshold, sending a control signal to a controller, wherein the controller controls the burner to an Off position in response to the control signal (“If a predetermined level of smoke is detected by smoke detector 100, Central Control Unit 300 will shut off external gas source 60” paragraph [0066]).

    PNG
    media_image1.png
    678
    490
    media_image1.png
    Greyscale

Golomb does not disclose:
receiving a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position; 

subsequent to sending the control signal to cause the operational shaft to be turned to the Off position: 
receiving a manual adjustment signal indicating that the operational shaft is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the operational shaft is turned to an On position, adjusting the threshold smoke level of the predetermined threshold.

However, Jenkins teaches:
receiving a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position (“a position sensor 1818, such as may track the rotational position of the control knob during manual adjustments so as to enable subsequent automated adjustments of the same” paragraph [0121] and “coupler or adapter 1280 may include a corresponding coupling feature and the opposing end 1282 of the coupler or adapter 1280 may have a different coupling feature (e.g., a D-shaped or other shaped keyway) for engaging the control shaft of the cooking unit” paragraph [0100]); and
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal (“The automated cooking control system determines, based on monitoring of the temperature, that a problem has occurred, such as by determining that the water has likely boiled off. The automated cooking control system performs further automated control of the cooking episode in this example to respond to the determined problem, including to sharply reduce (or turn off) the gas as shown by the decrease 2020 in this example, such as by an automated manipulation of the control knob (e.g., via use of a motor included in the control knob)” paragraph [0147]).

    PNG
    media_image2.png
    844
    404
    media_image2.png
    Greyscale


receiving a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position; and
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal as is taught in Jenkins, in the method disclosed by Golomb.
One would have been motivated to include: 
receiving a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position; and
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal because Golomb states “The various embodiments described herein relate generally to systems, methods, techniques and related cookware devices and components that are particularly well adapted to facilitate cooking activities and include concepts applicable to aftermarket retrofit kits as well as integrated cooking appliances and apparatuses” (paragraph [0151]). Therefore, including the features of Jenkins will allow the control of new and existing appliances.

Golomb, as modified by Jenkins, does not disclose subsequent to sending the control signal to cause the operational shaft to be turned to the Off position: 
receiving a manual adjustment signal indicating that the operational shaft is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the operational shaft is turned to an On position, adjusting the threshold smoke level of the predetermined threshold.

However, Harvey teaches subsequent to sending the control signal: 

in response to receiving the manual adjustment signal indicating that the device is turned to an On position, adjusting the threshold smoke level of the predetermined threshold (“The control unit 27 of the smoke detector unit 1 may be configured to, after it is detected that                         
                            
                                
                                    T
                                
                                
                                    l
                                    o
                                    w
                                
                            
                        
                     is exceeded and one of the appliances 11 and 21 is on, adopt the higher threshold                         
                            
                                
                                    T
                                
                                
                                    h
                                    i
                                    g
                                    h
                                
                            
                        
                     (with which the smoke density measurement is compared, so as to generate a warning signal only when the smoke density exceeds the higher threshold                         
                            
                                
                                    T
                                
                                
                                    h
                                    i
                                    g
                                    h
                                
                            
                        
                    )” paragraph [0046] emphasis added).

    PNG
    media_image3.png
    793
    491
    media_image3.png
    Greyscale


receiving a manual adjustment signal indicating that the device is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the device is turned to an On position, adjusting the threshold smoke level of the predetermined threshold as is taught in Harvey, in the method as presently modified.
One would have been motivated to include subsequent to sending the control signal: 
receiving a manual adjustment signal indicating that the device is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the device is turned to an On position, adjusting the threshold smoke level of the predetermined threshold because Harvey states that this system “has a reduced tendency to generate false alarms” (paragraph [0026]). Therefore, including the features of Harvey will reduce false alarms.

Regarding claim 2, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1. 

Jenkins further teaches wherein the control signal is sent to a plurality of controllers, wherein each of the plurality of controllers controls a motor that is connected to an operational shaft of a burner of a plurality of burners (“a plurality of control devices 640a-640d” paragraph [0091]).

    PNG
    media_image4.png
    527
    724
    media_image4.png
    Greyscale

Golomb does not disclose a plurality of controllers. However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced a prima facie obviousness determination In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this regard, it is noted that Jenkins teaches a plurality of controllers. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide a plurality of controllers with the expected result of controlling more burners.

Regarding claim 4, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1, wherein the sensor comprises one of a motion detector, a smoke detector, a carbon monoxide detector, a humidity sensor, a gas sensor, a fire detector, a flame detector, a camera, and a microphone (“a smoke detector 100, or a gas detector 110” paragraph [0066]. Additionally, Golomb discloses passive infrared-red sensors (PIR) and states “Although PIR sensors do not detect motion per se, they effectively can sense the result of movement by measuring differences in temperature at a location where a heat 

Regarding claim 5, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1, further comprising: 
starting a timer with an expiration time; 
determining that the timer has expired; and 
based on the determination that the timer has expired, sending a control signal to the controller (“In operation, with a gas burner lit, if the PIR sensor(s) located proximal to the gas burner detect a temperature that is within the PIR Range and the PIR sensor(s) located proximal to the Manual Control Dial do not detect a temperature associated with the presence of a human hand, the gas will shut off within a preset time. A timer may be set to provide a time range to account for human hand to Manual Control Dial movement, so as to avoid inadvertent shut-off of the gas burner” paragraph [0050]).

Regarding claim 6, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 5, further comprising restarting the timer upon determination that human motion is detected (“does the PIR sensor(s) proximal to the Manual Control Dial sense the presence of a human hand within a first preset time range? 3. If yes, then the gas stays on” paragraphs [0053]-[0054]).

Regarding claim 8, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1.

Jenkins further teaches:
receiving a cooking signal from a cooking module; 
determining a cooking control signal from the cooking signal; and 
sending the cooking control signal to the controller (“the pan 630a may further include a wireless communication module 674 that is provided in or coupled to the handle 666 to communicate the temperature information derived from the pan 630a to the ACC system such that at least one 

    PNG
    media_image5.png
    541
    765
    media_image5.png
    Greyscale

In view the teachings of Jenkins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
receiving a cooking signal from a cooking module; 
determining a cooking control signal from the cooking signal; and 
sending the cooking control signal to the controller as is taught in Jenkins, in the method as presently modified.
One would have been motivated to include:
receiving a cooking signal from a cooking module; 
determining a cooking control signal from the cooking signal; and 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Regarding claims 11 and 13, Golomb discloses a non-transitory computer-readable storage medium for operational control of a burner, the non-transitory computer-readable storage medium storing program code instructions (“the central control unit including a microprocessor, logic circuits and memory” paragraph [0026]) that, when executed, cause a computing device to: 
receive a monitoring signal from a sensor, wherein the monitoring signal indicates at least a smoke level (“a smoke detector 100” paragraph [0066]); 
retrieve a predetermined threshold from a database, wherein the predetermined threshold indicates at least a threshold smoke level (“a predetermined level of smoke” paragraph [0066] and “the central control unit including a microprocessor, logic circuits and memory” paragraph [0026]. Memory is a type of database); and
determine whether a parameter of the monitoring signal exceeds the predetermined threshold, based on the device status indication and the determination that the parameter exceeds the predetermined threshold, send a control signal to a controller, wherein the controller controls the burner to an Off position in response to the control signal (“If a predetermined level of smoke is detected by smoke detector 100, Central Control Unit 300 will shut off external gas source 60” paragraph [0066]).

Golomb does not disclose:
receive a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position; 
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal; or

receive a manual adjustment signal indicating that the operational shaft is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the operational shaft is turned to an On position, adjust the threshold smoke level of the predetermined threshold.

However, Jenkins teaches:
receive a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position (“a position sensor 1818, such as may track the rotational position of the control knob during manual adjustments so as to enable subsequent automated adjustments of the same” paragraph [0121] and “coupler or adapter 1280 may include a corresponding coupling feature and the opposing end 1282 of the coupler or adapter 1280 may have a different coupling feature (e.g., a D-shaped or other shaped keyway) for engaging the control shaft of the cooking unit” paragraph [0100]); and
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal (“The automated cooking control system determines, based on monitoring of the temperature, that a problem has occurred, such as by determining that the water has likely boiled off. The automated cooking control system performs further automated control of the cooking episode in this example to respond to the determined problem, including to sharply reduce (or turn off) the gas as shown by the decrease 2020 in this example, such as by an automated manipulation of the control knob (e.g., via use of a motor included in the control knob)” paragraph [0147]).

In view of the teachings of Jenkins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal as is taught in Jenkins, in the method disclosed by Golomb.
One would have been motivated to include: 
receive a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner, wherein the device status indication indicates that the operational shaft of the burner is at an On position; and
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal because Golomb states “The various embodiments described herein relate generally to systems, methods, techniques and related cookware devices and components that are particularly well adapted to facilitate cooking activities and include concepts applicable to aftermarket retrofit kits as well as integrated cooking appliances and apparatuses” (paragraph [0151]). Therefore, including the features of Jenkins will allow the control of new and existing appliances.

Golomb, as modified by Jenkins, does not disclose subsequent to sending the control signal to cause the operational shaft to be turned to the Off position: 
receive a manual adjustment signal indicating that the operational shaft is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the operational shaft is turned to an On position, adjust the threshold smoke level of the predetermined threshold.

However, Harvey teaches subsequent to sending the control signal: 
receiving a manual adjustment signal indicating that the device is turned to an On position; and 
after it is detected that                         
                            
                                
                                    T
                                
                                
                                    l
                                    o
                                    w
                                
                            
                        
                     is exceeded and one of the appliances 11 and 21 is on, adopt the higher threshold                         
                            
                                
                                    T
                                
                                
                                    h
                                    i
                                    g
                                    h
                                
                            
                        
                     (with which the smoke density measurement is compared, so as to generate a warning signal only when the smoke density exceeds the higher threshold                         
                            
                                
                                    T
                                
                                
                                    h
                                    i
                                    g
                                    h
                                
                            
                        
                    )” paragraph [0046] emphasis added).

In view of Harvey’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include subsequent to sending the control signal: 
receiving a manual adjustment signal indicating that the device is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the device is turned to an On position, adjusting the threshold smoke level of the predetermined threshold as is taught in Harvey, in the method as presently modified.
One would have been motivated to include subsequent to sending the control signal: 
receiving a manual adjustment signal indicating that the device is turned to an On position; and 
in response to receiving the manual adjustment signal indicating that the device is turned to an On position, adjusting the threshold smoke level of the predetermined threshold because Harvey states that this system “has a reduced tendency to generate false alarms” (paragraph [0026]). Therefore, including the features of Harvey will reduce false alarms.

Regarding claim 12, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11. 

Jenkins further teaches wherein the control signal is sent to a plurality of controllers, wherein each of the plurality of controllers controls a motor that is connected to an operational shaft of a burner of a plurality of burners (“a plurality of control devices 640a-640d” paragraph [0091]).

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this regard, it is noted that Jenkins teaches a plurality of controllers. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide a plurality of controllers with the expected result of controlling more burners.

Regarding claim 14, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11, wherein the sensor comprises one of a motion detector, a smoke detector, a carbon monoxide detector, a humidity sensor, a gas sensor, a fire detector, a flame detector, a camera, and a microphone (“a smoke detector 100, or a gas detector 110” paragraph [0066]. Additionally, Golomb discloses passive infrared-red sensors (PIR) and states “Although PIR sensors do not detect motion per se, they effectively can sense the result of movement by measuring differences in temperature at a location where a heat source is modified or removed. Such changes in the heat source occur, for example, when an object is placed above a burner flame or a hand is placed near a Manual Control Dial” paragraph [0065]).

Regarding claim 15, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11, storing further program code instructions that, when executed, cause the computing device to further: 
start a timer with an expiration time; 
determine that the timer has expired; and 
based on the determination that the timer has expired, send a control signal to the controller (“In operation, with a gas burner lit, if the PIR sensor(s) located proximal to the gas burner detect a temperature that is within the PIR Range and the PIR sensor(s) located proximal to the Manual Control Dial do not detect a temperature associated with the presence of a human hand, the gas will shut off within a preset time. A timer may be set to provide a time range to account for human hand to Manual Control Dial movement, so as to avoid inadvertent shut-off of the gas burner” paragraph [0050]).

Regarding claim 16, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 15, storing further program code instructions that, when executed, cause the computing device to further restart the timer upon determination that human motion is detected (“does the PIR sensor(s) proximal to the Manual Control Dial sense the presence of a human hand within a first preset time range? 3. If yes, then the gas stays on” paragraphs [0053]-[0054]).

Regarding claim 18, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11, storing further program code instructions that, when executed, cause the computing device to further: 
receive a cooking signal from a cooking module; 
determine a cooking control signal from the cooking signal; and 
send the cooking control signal to the controller (“the pan 630a may further include a wireless communication module 674 that is provided in or coupled to the handle 666 to communicate the temperature information derived from the pan 630a to the ACC system such that at least one characteristic of a cooking environment, such as, for example, the cooking environment 612 defined by the cooking unit 610 shown in FIG. 6, may be adjusted during a cooking episode based at least in part on the communicated temperature information” paragraph [0108]).

In view the teachings of Jenkins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
receiving a cooking signal from a cooking module; 
determining a cooking control signal from the cooking signal; and 
sending the cooking control signal to the controller as is taught in Jenkins, in the method as presently modified.
One would have been motivated to include:
receiving a cooking signal from a cooking module; 
determining a cooking control signal from the cooking signal; and 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb, in view of Jenkins, in view of Harvey, and further in view of Sorenson (US 20150312964 A1), hereinafter Sorenson.

Regarding claim 7, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1.

Golomb, as modified by Jenkins and Harvey, does not disclose: 
causing displaying a user interface on a user computing device; 
receiving a user selection of a user interface component from the user interface; 
determining a user control signal associated with the motor based on the user selection of the user interface component; or
sending the user control signal to the controller.

However, Sorenson teaches:
causing displaying a user interface on a user computing device; 
receiving a user selection of a user interface component from the user interface; 
determining a user control signal associated with the motor based on the user selection of the user interface component; and 
sending the user control signal to the controller (“the remote communication device is configured to receive data from the countertop cooking appliance and display the data to the user. In some embodiments, the remote communication device is configured to allow the user to remotely control at least some aspects of the countertop cooking appliance. For example, the remote communication device 

In view of Sorenson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
causing displaying a user interface on a user computing device; 
receiving a user selection of a user interface component from the user interface; 
determining a user control signal associated with the motor based on the user selection of the user interface component; and 
sending the user control signal to the controller as is taught in Sorenson, in the Method as presently modified.
One would have been motivated to include: 
causing displaying a user interface on a user computing device; 
receiving a user selection of a user interface component from the user interface; 
determining a user control signal associated with the motor based on the user selection of the user interface component; and 
sending the user control signal to the controller because Sorenson states “A user must stay near the cooking appliance and cannot leave it for a long time because the user needs to monitor the cooking appliance and a food item placed therein” (Paragraph [0002] when discussing the prior art). Therefore, including a user computing device will allow the user more freedom.

Regarding claim 17, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11. 

Golomb, as modified by Jenkins and Harvey, does not disclose storing further program code instructions that, when executed, cause the computing device to further: 

receive a user selection of a user interface component from the user interface; 
determine a user control signal associated with the motor based on the user selection of the user interface component; and 
send the user control signal to the controller.

However, Sorenson teaches storing further program code instructions that, when executed, cause the computing device to further: 
cause displaying a user interface on the computing device; 
receive a user selection of a user interface component from the user interface; 
determine a user control signal associated with the motor based on the user selection of the user interface component; and 
send the user control signal to the controller (“the remote communication device is configured to receive data from the countertop cooking appliance and display the data to the user. In some embodiments, the remote communication device is configured to allow the user to remotely control at least some aspects of the countertop cooking appliance. For example, the remote communication device may be configured to be able to turn the countertop cooking appliance on and off, set a timer on the countertop cooking appliance, change/set one or more settings of the countertop cooking appliance (e.g., set temperature), and/or instruct the countertop cooking appliance to perform a series of actions” paragraph [0334]).

In view of Sorenson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
causing displaying a user interface on a user computing device; 
receiving a user selection of a user interface component from the user interface; 
determining a user control signal associated with the motor based on the user selection of the user interface component; and 

One would have been motivated to include: 
causing displaying a user interface on a user computing device; 
receiving a user selection of a user interface component from the user interface; 
determining a user control signal associated with the motor based on the user selection of the user interface component; and 
sending the user control signal to the controller because Sorenson states “A user must stay near the cooking appliance and cannot leave it for a long time because the user needs to monitor the cooking appliance and a food item placed therein” (Paragraph [0002] when discussing the prior art). Therefore, including a user computing device will allow the user more freedom.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb, in view of Jenkins, in view of Harvey, and further in view of Campbell (GB 190814005 A), hereinafter Campbell.

Regarding claim 10, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1. 

Jenkins further teaches wherein the controller is configured to cause the motor to turn the operational shaft of the burner by causing turning of a gear train of the motor (“The control knob 1240 is configured to be fixedly secured directly to a cooking unit (e.g., via non-marking adhesive 1266 or the like) and is operable to rotate an internal drive shaft 1270 of the control knob 1240 via a drive gear 1254 meshed with a pinion 1252 of the drive motor 1250” paragraph [0100]). 

It is noted that there are a finite number of configurations available to one having ordinary skill in the art for transmitting rotational motion from the shaft of a motor to a separate shaft. In this regard, it is noted that Jenkins teaches a gear train. It would therefore have been obvious to one having ordinary skill KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Golomb, as modified by Jenkins and Harvey, does not disclose the gear train comprising a gear with at least one gear tooth removed to create a rotation zone.

However, Campbell teaches the gear train comprising a gear with at least one gear tooth removed to create a rotation zone (“a train of gears 27, the first gear 28 of this train being mounted loosely on the projecting end of the plug valve, and this gear is mutilated, forming two shoulders 29 which serve be engagement with a stop pin 30 to limit the turning movement of the plug valve when the latter is automatically restored to its closed position” page 2, line 13).

    PNG
    media_image6.png
    590
    312
    media_image6.png
    Greyscale

In view of Campbell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the gear train comprising a gear with at least one gear tooth removed to create a rotation zone as is taught in Campbell, in the method as presently modified.
One would have been motivated to include the gear train comprising a gear with at least one gear tooth removed to create a rotation zone because Campbell states that this feature limits rotation once the valve is closed which will prevent overturning.

Regarding claim 20, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11. 

Jenkins further teaches wherein the controller is configured to cause the motor to turn the operational shaft of the burner by causing turning of a gear train of the motor (“The control knob 1240 is configured to be fixedly secured directly to a cooking unit (e.g., via non-marking adhesive 1266 or the like) and is operable to rotate an internal drive shaft 1270 of the control knob 1240 via a drive gear 1254 meshed with a pinion 1252 of the drive motor 1250” paragraph [0100]). 

It is noted that there are a finite number of configurations available to one having ordinary skill in the art for transmitting rotational motion from the shaft of a motor to a separate shaft. In this regard, it is noted that Jenkins teaches a gear train. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide device as presently modified with a gear since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Golomb, as modified by Jenkins and Harvey, does not disclose the gear train comprising a gear with at least one gear tooth removed to create a rotation zone.

However, Campbell teaches the gear train comprising a gear with at least one gear tooth removed to create a rotation zone (“a train of gears 27, the first gear 28 of this train being mounted loosely on the projecting end of the plug valve, and this gear is mutilated, forming two shoulders 29 which serve be engagement with a stop pin 30 to limit the turning movement of the plug valve when the latter is automatically restored to its closed position” page 2, line 13).

In view of Campbell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the gear train comprising a gear with at 
One would have been motivated to include the gear train comprising a gear with at least one gear tooth removed to create a rotation zone because Campbell states that this feature limits rotation once the valve is closed which will prevent overturning.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb, in view of Jenkins, in view of Harvey, and Ronk (US 20160245531 A1), hereinafter Ronk.

Regarding claim 21, Golomb, as modified by Jenkins and Harvey, discloses the method of claim 1, wherein the monitoring signal further indicates a gas level in a cooking environment, 
wherein the predetermined threshold indicates a threshold gas level (“a gas detector 110” paragraph [0066]).

Golomb, as modified by Jenkins and Harvey, does not explicitly disclose in response to receiving the manual adjustment signal indicating that the operational shaft is turned to an On position, adjusting the threshold gas level of the predetermined threshold (Golomb discloses detecting both smoke and another gas and Harvey teaches adjusting a sensitivity threshold after it has been determined that the appliance is on. However, Harvey does not teach adjusting sensitivity to smoke and another gas).

However, Ronk teaches in response to receiving a signal indicating that the device is turned to an On state, adjusting the threshold gas level of the predetermined threshold (“one or both of the smoke detector 612 and the carbon monoxide detector 614 may be configured to enter a cooking mode when the sensing mechanism determines that the heating device 650 has the temperature above the threshold or the temperature of the heating device 650 has been increasing a rate greater than a threshold rate. When entered into the cooking mode by the smoke detector 612 and the carbon monoxide detector 614, the threshold for triggering the alarm 616, or another alarm that may be triggered by the smoke detector 612 and the carbon monoxide detector 614 (in the event that these detectors 612, 614 are standalone 

In view of Ronk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include in response to receiving a signal indicating that the device is turned to an On state, adjusting the threshold gas level of the predetermined threshold as is taught in Ronk, in the method as presently modified.
One would have been motivated to include in response to receiving a signal indicating that the device is turned to an On state, adjusting the threshold gas level of the predetermined threshold because Ronk states the feature is for “preventing false alarms because of harmless cooking smoke or heat.” Therefore, including adjusting the gas threshold sensitivity will further prevent false alarms.

Regarding claim 22, Golomb, as modified by Jenkins and Harvey, discloses the non-transitory computer-readable storage medium of claim 11, wherein the monitoring signal further indicates a gas level in a cooking environment, wherein the predetermined threshold indicates a threshold gas level (“a gas detector 110” paragraph [0066]). 

Golomb, as modified by Jenkins and Harvey, does not explicitly disclose wherein the non-transitory computer-readable storage medium stores the program code instructions that, when executed, cause the computing device to: 
in response to receiving the manual adjustment signal indicating that the operational shaft is turned to an On position, adjust the threshold gas level of the predetermined threshold (Golomb discloses detecting both smoke and another gas and Harvey teaches adjusting a sensitivity threshold after it has been determined that the appliance is on. However, Harvey does not teach adjusting sensitivity to smoke and another gas).

However, Ronk teaches wherein the non-transitory computer-readable storage medium stores the program code instructions (“device 10 may also include memory 26 that is connected to the processor 
in response to receiving a signal indicating that the device is turned to an On state, adjusting the threshold gas level of the predetermined threshold (“one or both of the smoke detector 612 and the carbon monoxide detector 614 may be configured to enter a cooking mode when the sensing mechanism determines that the heating device 650 has the temperature above the threshold or the temperature of the heating device 650 has been increasing a rate greater than a threshold rate. When entered into the cooking mode by the smoke detector 612 and the carbon monoxide detector 614, the threshold for triggering the alarm 616, or another alarm that may be triggered by the smoke detector 612 and the carbon monoxide detector 614 (in the event that these detectors 612, 614 are standalone devices distinct from the stove monitoring features of the device 100) may be increased” paragraph [0067]).

In view of Ronk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the non-transitory computer-readable storage medium stores the program code instructions that, when executed, cause the computing device to: 
in response to receiving a signal indicating that the device is turned to an On state, adjusting the threshold gas level of the predetermined threshold as is taught in Ronk, in the method as presently modified.
One would have been motivated to include wherein the non-transitory computer-readable storage medium stores the program code instructions that, when executed, cause the computing device to: 
in response to receiving a signal indicating that the device is turned to an On state, adjusting the threshold gas level of the predetermined threshold because Ronk states the feature is for “preventing false alarms because of harmless cooking smoke or heat.” Therefore, including adjusting the gas threshold sensitivity will further prevent false alarms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hui (US 20170219215 A1) “In at least one exemplary embodiment, the setting module 10 and sensing module 20 include computerized instructions in the form of one or more non-transitory computer-readable programs stored in the storage unit 30 (e.g., a computer-readable medium) and capable of being executed by the controller 40 (e.g., having at least one microprocessor)”
Vengroff (US 20170238751 A1) “the measurement sensor 90 may be a chemical sensor, an accelerometer to measure a user's physical movement of the food item and/or the cooking device 86, motion sensors or other location sensors to determine if a user and/or the food item is at a particular location, any other type of sensor, or any combination of the preceding”
Cheng (US 5945017 A) “FIG. 2 describes the logical concept of this invention. After a burner has been turned on, a motion detector continuously monitors the presence of a user near the burner. If a user presence is detected, the temperature sensor switch of the safety device is bypassed and power flows uninterrupted. The switch will also be bypassed if no user is present and the time since the last user presence is less than a preset delay time. The delay time is reset each time a user presence is detected. However, if no user presence is detected and the delay time has elapsed, the temperature sensor switch will then be activated to monitor any overheating conditions. It will trigger a power shut-off switch whenever an overheating condition is encountered”
Townsend (US 20130260320 A1) “The flame detector 52 can likewise be any of a variety of flame detection devices such as a UV flame detector, an IR flame detector, and the like without limitation. The temperature sensor 48 and the flame detector 52 are depicted in FIG. 1 as being situated at an exterior surface of the range 4 in order to detect in the vicinity of the range 4 the existence of a predetermined condition such as an ambient temperature in excess of a predetermined value or a fire, by way of example” and “the burner knobs 226A-D and the oven knob 230 each operate independently to detect that their corresponding controllers 224A-D and 228 are in positions (or have been rotated to positions) that are indicative of an operated state of a corresponding portion of the range 204”

    PNG
    media_image7.png
    364
    354
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    545
    720
    media_image8.png
    Greyscale

Huang (US 20030154970 A1) “A motor (41) and a transmission (42) coupled to the motor (41) are included in the driving unit (40), wherein the transmission (42) can be a set of secondary 

    PNG
    media_image9.png
    513
    698
    media_image9.png
    Greyscale

Legaspi (US 20120325197 A1) “automatically turning off the appliance or other device by automatically rotating the control knob(s) of the appliance or other device to an Off position, upon the detection of an audible alert from detectors, such as smoke detectors, gas detectors for detecting carbon monoxide gas, natural gas, propane, and other toxic gas, fire detectors, flame detectors, heat detectors, infra-red sensors and ultra-violet sensors”
Zribi (US 20140015678 A1) “a hush control, e.g., a button. In such embodiments, a user can activate the hush button while the device is in alarm state 104. Doing so causes control to pass to hush state 112 and the smoke sensor threshold to be reset to Ahush, which is greater than both Asmk and Aslump. Initiation of hush state 112 causes a timer to initiate”
Gonzales (US 20110057806 A1) “During normal operation of the hazardous condition detector 150 the microprocessor 170 selects and employs an alarm threshold value defining the onset of a 
Todd (US 4814748 A) “It is a further object of the present invention to provide a smoke detection system capable of being temporarily desensitized to lower level ambient smoke conditions, while maintaining detection and alarm capability in conditions of high smoke concentrations, caused by an actual fire”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/LOGAN P JONES/Examiner, Art Unit 3762